Per Curiam.

While the trial court erred in holding that the termination provision of the lease was a “ condition ” rather than a “ conditional limitation ” (see, generally, Burnee Corp. v. Uneeda Pure Orange Drink Co., 132 Misc. 435; Ehret Holding *692Corp. v. Anderson Galleries, 138 Misc. 722), the court properly had jurisdiction of the subject matter so as to reach a decision on the merits.
The judgment should be affirmed, with $25 costs.
Concur — Gold, J. P., Tilzeb and Hofstadter, JJ.
Judgment affirmed, etc.